EXECUTIVE EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”) is made and entered into as of
November 27, 2007, by and between STAAR Surgical Company, a Delaware corporation
(“STAAR”), and Barry G. Caldwell (“the Executive”).

RECITALS

A. STAAR wishes to retain the services of the Executive and the Executive wishes
to render services to STAAR as its President and Chief Executive Officer

B. The Executive and STAAR wish to enter into this Agreement to establish the
terms and conditions of the Executive’s employment.

C. STAAR and the Executive intend this Agreement to supersede and replace any
and all other employment agreements or arrangements for employment entered into
between them, and intend that any such understandings or arrangements will have
no further force or effect.

NOW, THEREFORE, in consideration of the mutual promises, covenants, and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

ARTICLE 1
Effective Date; Term

1.1 Employment; Effective Date. STAAR agrees to employ the Executive, and the
Executive hereby agrees to accept employment with STAAR, under the terms and
subject to the conditions set forth in this Agreement. This Agreement shall
become effective when signed by both the Executive and the authorized
representative of STAAR (the “Effective Date”).

1.2 Term of Employment. Subject to extension in accordance with Section 1.3, the
term of this Agreement shall commence on the Effective Date and shall continue
until the first anniversary of the Effective Date (the “Initial Term”), unless
terminated earlier in accordance with Article 5 of this Agreement.

1.3 Extension of Term. The term of this Agreement shall be automatically
extended by one (1) year from the expiration of the Initial Term and on each
subsequent anniversary of the Effective Date, unless STAAR elects not to so
extend the term of the Agreement by notifying the Executive, in writing, of such
election not less than six (6) months prior to the last day of the Term as then
in effect. Any extension shall become effective immediately as of the day
following the date which is six (6) months prior to the last day of the Term as
then in effect. For purposes of this Agreement, the “Term” shall mean the period
commencing on the Effective Date and ending on the last day of the Initial Term
or, if applicable, the last day of the latest one-year extension of this
Agreement in accordance with this Section 1.3.

ARTICLE 2
Employment; Duties

2.1 Position. The Executive shall be employed as President and Chief Executive
Officer of STAAR, and shall, during the term of the Executive’s employment,
serve in such position or in such other position or positions as the Board of
Directors of STAAR (the “Board”) may reasonably request from time to time. The
Executive shall report directly to the Board.

2.2 Duties. During the term of the Executive’s employment, the Executive shall
devote the Executive’s full time, efforts, abilities, and energies to STAAR’s
business and shall use the Executive’s best efforts, skill, and abilities to
promote the general welfare and interests of STAAR. The Executive shall loyally,
conscientiously, and professionally perform all duties and responsibilities
reasonably assigned by STAAR and the Executive’s superiors, and shall comply
with all of STAAR’s personnel policies and procedures, including without
limitation those contained in STAAR’s Employee Handbook. The Executive’s
services shall be performed at STAAR’s headquarters in Monrovia, California.

2.3 Other Activities. Except with the prior written approval of the Board, which
the Board may grant or withhold in its sole and absolute discretion, the
Executive shall not, during the term of the Executive’s employment, be actively
engaged in any other business activity, including, but not limited to, activity
as a consultant, agent, partner, officer or director, or provide business
services of any nature directly or indirectly to a corporation or other business
enterprise; provided, however, that so long as the activities do not interfere
with the Executive’s duties and responsibilities hereunder, the Executive may
participate in other business activities for non-profit institutions from time
to time. Notwithstanding the foregoing, it shall not be a breach of this
Agreement for the Executive to serve on civic or charitable boards or
committees, or to invest the Executive’s personal assets in other businesses or
ventures to the extent that such other activities, businesses or ventures do not
materially interfere with the performance of the Executive’s duties under this
Agreement. None of the foregoing shall in any way modify the Executive’s
responsibilities hereunder, including without limitation the Executive’s
responsibilities under Articles 7 and 8. Notwithstanding anything herein to the
contrary, the Executive shall be entitled to perform any obligations under the
Executive’s existing Consulting Agreement with IRIDEX Corporation through
January 15, 2008.

2.4 Board Service. During the Term the Board shall nominate the Executive for
re-election to the Board at the conclusion of each term as director, unless the
Executive elects not to stand for election, or a Notice of Termination or
Non-Renewal Notice has been delivered prior to Annual Meeting of Stockholders at
which such re-election would occur. The Executive shall not receive additional
consideration for service on the Board.

ARTICLE 3
Compensation

3.1 Base Compensation.

(a) Cash. STAAR shall pay the Executive a base salary (the “Initial Base
Salary”) at the annual rate of $300,000, to be paid on a bi-weekly basis. The
Executive’s annual salary will be reviewed annually by the Board of Directors
for the purpose of determining whether, at the sole discretion of the Board, the
Executive’s salary shall be increased. (In this Agreement the term “Base Salary”
shall mean, as of any date, the Initial Base Salary , plus all discretionary
increases of annual pay made by the Board up to and including such date.)

(b) Equity Compensation. The Executive’s annual base compensation for the first
year of service under this Agreement shall include shares of restricted stock,
to be granted pursuant to the 2003 Omnibus Equity Incentive Plan (the “Plan”),
in a number of shares equal to $100,000 divided by the closing price of STAAR’s
common stock on the Nasdaq Global Market on the third trading day following the
public announcement of this Agreement. In each subsequent year on or as close as
practicable to the anniversary of the Effective Date the Executive Officer shall
receive restricted shares of STAAR’s common stock in an amount equal to $100,000
divided by the closing price of STAAR’s common stock on the Nasdaq Global Market
(or such other exchange or market on which the common stock is then principally
traded) on the third day following the date of announcement of preliminary
financial results for the third fiscal quarter (or, if no announcement of
preliminary financial results is made, the third day following the date such
results are published in STAAR’s quarterly report). If STAAR’s common stock is
not then actively traded on any exchange or market, the shares to be granted
pursuant to this Section 3.1(a) shall be granted on the anniversary of the
Effective Date and have a market value of $100,000 as determined in good faith
by the Board. The shares of restricted stock granted under this Section 3.1(b)
shall be subject to vesting restrictions pursuant to the form of Restricted
Stock Agreement appended to the Plan. During the Initial Term the restricted
shares granted under this Section shall vest in twelve equal monthly
installments at the end of each month following the Effective Date. During any
Renewal Term the restricted shares granted under this Section shall vest in
twelve equal monthly installments at the end of each month following the
anniversary of the Effective Date.

3.2 Bonus. In addition to the base salary described above, the Executive will be
eligible for an annual performance bonus of up to 60% of annual base
compensation (including for such purpose the equity compensation provided
pursuant to Section 3.1(b) at a value of $100,000), to be based on such bonus
plans or programs as those for which similarly situated executive employees of
STAAR are eligible, subject to and in accordance with the terms, conditions and
overall administration of such bonus plans or programs and at the sole
discretion of STAAR. STAAR’s present executive performance bonus program
provides for the determination and payment of any performance bonus for each
executive during the first quarter of each calendar year, based on an evaluation
of such executive’s performance in the previous year against objectives
established by the Compensation Committee of the Board. STAAR reserves the right
to change its basis for paying performance bonuses at any time or from time to
time and to modify or discontinue any bonus plan or program. Nothing herein is
intended or shall be construed to require the institution or continuation of any
bonus plan or program, or to entitle the Executive to receive any bonus. Active
employment at STAAR on the date of the bonus payment is a condition precedent to
earning the bonus.

3.3 Stock Options or Other Equity-Based Awards. Subject to approval by the Board
at its next regular meeting after the effective date of this Agreement, STAAR
will grant to the Executive an option to purchase two hundred thousand (200,000)
shares of STAAR’s common stock. The options will be granted pursuant to the
Plan, with the grant effective on the date approved by the Board. The options
will vest in equal increments on each of the first three anniversaries of the
Effective Date, subject to continued service. Pursuant to the Plan, the exercise
price per share will be the closing price of STAAR’s common stock on the Nasdaq
Global Market at the close of business on the date when the grant is effective
(or at the close of business on the next trading day if such effective date is
not a trading day). The Executive shall be eligible to receive awards under such
stock option or other equity award plans or programs as are generally available
from time to time to similarly situated executive employees of STAAR, subject to
and in accordance with the terms, conditions and overall administration of such
plans or programs. Such grants shall be at the exclusive discretion of the Board
and nothing herein is intended to or shall be construed to require STAAR to
issue any stock option or other equity award to the Executive.

3.4 Withholding. STAAR shall deduct or withhold from the compensation and
benefits payable to the Executive hereunder any and all sums required for
federal income and employment and other taxes and all state or local income and
other taxes now applicable or that may be enacted and become applicable during
the term of the Executive’s employment.

3.5 Relocation Assistance. In consideration of the Executive’s accepting full
time employment in southern California, STAAR will provide the following
relocation assistance:

(a) STAAR will reimburse the Executive for the cost of a serviced executive
apartment in the vicinity of STAAR’s offices for a period of twelve (12) months
from the date he commences employment, and will also pay for two round trips
each month between California and Fort Worth, Texas for either the Executive or
his spouse.

(b) If the Executive elects to sell his home in Texas in order to purchase a
residence in Southern California as his principal residence, then STAAR will
reimburse all reasonable related costs, including realtor’s commissions, legal
fees, title insurance, mortgage pre-payment penalties, closing costs and other
customary non-recurring fees, and will pay moving expenses for personal
possessions, household goods and up to two automobiles, and storage of personal
property for a period of up to three (3) months. This assistance will be
available at the Executive’s election only until the first anniversary of the
Effective Date, provided the Board may at its sole discretion extend its
availability. If the Executive terminates employment pursuant to a Voluntary
Resignation Without Good Reason during the first twelve months of employment,
the Executive shall refund to STAAR any amounts paid under this Section 3.5(b).

(c) Reimbursement payments under this Section 3.5 shall be conditioned on the
submission of documentation of the expense to be reimbursed.

ARTICLE 4
Employee Benefits

4.1 Employee Benefits. During the term of the Executive’s employment, the
Executive shall be entitled to participate in or receive such benefits and
perquisites as are provided generally from time to time to similarly situated
executive employees of STAAR, subject to and in accordance with the terms,
conditions and overall administration of the benefit plans pertaining to such
benefits, including such benefits provided to dependents, including without
limitation executive level health, dental and life insurance coverage. Nothing
herein is intended or shall be construed to require the institution or
continuation of any plan or benefits. STAAR may, in its sole discretion, grant
such additional benefits to the Executive from time to time as STAAR deems
proper and desirable.

4.2 Office Support. The Executive shall be entitled to receive secretarial and
other office support commensurate with the Executive’s position and consistent
with the general policies and practices of STAAR.

4.3 Vacation. During the term of the Executive’s employment, the Executive shall
be entitled to three weeks of paid vacation per year, which, to the extent
unused in any given year, may be carried over to the following year, but only to
the extent permitted by the policies of STAAR then in effect and by applicable
laws and regulations.

4.4 Business Expenses.

(a) Reimbursement. STAAR shall reimburse the Executive for all reasonable and
authorized business expenses incurred by the Executive during the term of the
Executive’s employment.

(b) Business Travel. STAAR shall reimburse the Executive for expenses incurred
for business-related travel in accordance with STAAR’s travel reimbursement
policy.

(c) Documentation. As a condition to reimbursement under this Section 4.4, the
Executive shall furnish to STAAR on a timely basis adequate records and other
documentary evidence required by federal and state statutes and regulations for
the substantiation of each expenditure. The Executive acknowledges and agrees
that failure to furnish the required documentation may result in STAAR denying
all or part of the expense for which reimbursement is sought.

ARTICLE 5
Termination of Employment

The Executive’s employment hereunder shall be terminated, or may be terminated,
as the case may be, under the following circumstances:

5.1 Termination upon Death. The Executive’s employment shall terminate on the
Executive’s death. If the Executive’s employment terminates on death the
Executive will be entitled to receive any amount of compensation earned but
unpaid. All other rights the Executive has under any benefit or stock option
plans and programs will be determined in accordance with the terms and
conditions of such plans and programs and any specific agreement covering a
grant of equity compensation.

5.2 Termination on Disability. STAAR may immediately terminate this Agreement
and Executive’s employment under this Agreement, subject to and in compliance
with all state and federal workers’ compensation, disability, family and medical
leave, and any other potentially applicable laws, if Executive is absent from
work or, in the opinion of a competent physician selected by the Board, is
unable to discharge the essential functions of Executive’s position, with or
without reasonable accommodation, due to legal, physical or mental incapacity
for a period of more than 120 days in any 180-day period. In such a case, STAAR
will provide Executive with a Notice of Termination, as defined in Section 5.7
below. If the Executive’s employment terminates due to disability, STAAR shall
pay or provide to the Executive: (i) any earned but unpaid compensation to which
the Executive is entitled on the date of such termination; (ii) the Executive’s
then current Base Salary (payable in accordance with STAAR’s compensation
practices) until the Executive begins to receive benefits under the long term
disability insurance provided hereunder (if any), but in no event following
twelve (12) months after the Date of Termination, (iii) expenses incurred by the
Executive prior to the Date of Termination reimbursable under Section 4.4, and
(iv) Continued Benefits (as defined in Section 5.13) for a period of twelve
(12) months.

5.3 Discharge for Cause.

(a) STAAR may terminate the Executive’s employment hereunder for Cause (a
“Discharge for Cause”) upon at least fifteen (15) days’ written notice in the
form of a Notice of Termination. For purposes of this Agreement, “Cause” shall
be limited to only four types of events:



  (i)   willful breach or habitual neglect of the duties which the Executive is
required to perform under the terms of this Agreement;



  (ii)   any act of dishonesty, fraud, insubordination, misrepresentation, gross
negligence or willful misconduct;



  (iii)   conviction of a felony, or



  (iv)   intentional violation of any STAAR policy.

Notwithstanding the foregoing, no act or failure to act on the Executive’s part
shall be deemed “willful” unless done, or omitted to be done, by the Executive
not in good faith and without reasonable belief that the action or omission was
in the best interest of STAAR.

(b) Following a Discharge for Cause the obligations of the Executive and STAAR
under this Agreement will immediately cease, with the exception of the covenants
contained in Articles 7 and 8. Such termination will be without prejudice to any
other remedy to which STAAR may be entitled either at law, in equity, or under
this Agreement.

(c) If the Executive’s employment is terminated pursuant to a Discharge for
Cause, STAAR will pay to the Executive, immediately upon such termination, any
earned but unpaid compensation to which the Executive is entitled on the date of
such termination. STAAR shall also pay expenses incurred by the Executive prior
to the Date of Termination reimbursable under Section 4.4.

(d) The Executive agrees and acknowledges that any Cause shall also be cause for
removal from the Board.

5.4 Discharge Without Cause.

(a) STAAR may terminate the Executive’s employment hereunder other than for
Cause (a “Discharge Without Cause”) upon at least six (6) months’ written notice
in the form of a Notice of Termination. (For avoidance of doubt, termination of
the Executive’s employment upon death or disability shall not be considered a
Discharge Without Cause.)

(b) With the exception of the covenants contained in Articles 7 and 8, upon the
effectiveness of a Discharge Without Cause the obligations of the Executive and
STAAR will immediately cease.

(c) Following a Discharge Without Cause STAAR shall pay the Executive (i) the
Severance Payment, (ii) any earned but unpaid compensation to which the
Executive is entitled on the date of such termination, (iii) expenses incurred
by the Executive prior to the Date of Termination reimbursable under
Section 4.4, and (iv) Continued Benefits for the six (6) month notice period and
the succeeding (12) months.

5.5 Voluntary Resignation for Good Reason.

(a) The Executive may terminate the Executive’s employment hereunder for Good
Reason (a “Voluntary Resignation for Good Reason”) upon at least sixty
(60) days’ written notice to STAAR in the form of a notice of resignation (the
“Notice of Resignation”). The Notice of Resignation shall set forth the
circumstances that in the Executive’s view constitute Good Reason hereunder and
shall be delivered to STAAR within sixty (60) days of the occurrence of the
applicable Good Reason event. For purposes of this Agreement, “Good Reason”
shall mean:



  (i)   the Executive’s Base Salary or the equity compensation provided under
Section 3.1(b) is reduced or adversely modified in any material respect, or



  (ii)   the Executive’s duties are materially changed.

For purposes of clause (i) above, if the board ceases to issue the equity
compensation provided under Section 3.1(b), but in lieu thereof pays cash
compensation in an amount of at lest $100,000 per year in bi-weekly payments,
then such change shall not be deemed “Good Reason.” For purposes of clause (ii),
above, the Executive’s duties shall be considered to have been “materially
changed” if, without the Executive’s express written consent, there is any
substantial diminution or adverse modification in the Executive’s overall
position, responsibilities or reporting relationship, or if, after the Executive
has relocated to the vicinity of STAAR’s Monrovia, California headquarters, and
without the Executive’s express written consent, the Executive’s job location is
transferred to a site more than fifty (50) miles away from the Executive’s then
current place of employment. During the period of notice set forth above in this
Section 5.5, STAAR shall be afforded reasonable opportunity to establish, to the
reasonable satisfaction of the Executive, that the Good Reason circumstances
cited in the Executive’s Notice of Resignation were not present on the date of
such Notice of Resignation, or are no longer present, in which case the
Executive’s employment hereunder shall not terminate under this Section 5.5.

(b) If the Executive’s employment hereunder is terminated due to a Voluntary
Resignation for Good Reason, STAAR shall pay or provide to the Executive:
(i) the Severance Payment, (ii) any earned but unpaid compensation to which the
Executive is entitled on the date of such termination, (iii) expenses incurred
by the Executive prior to the Date of Termination reimbursable under
Section 4.4, and (iv) Continued Benefits for a period of (1) year following the
effective date of such termination.

5.6 Voluntary Resignation Other Than for Good Reason. The Executive may
terminate the Executive’s employment hereunder other than for Good Reason upon
at least sixty (60) days’ written notice to STAAR in the form of a Notice of
Resignation. With the exception of the covenants set forth in Articles 7 and 8,
upon a voluntary resignation other than for Good Reason the obligations of the
Executive and STAAR under this Agreement will immediately cease. After a
voluntary resignation other than for Good Reason, STAAR shall pay to the
Executive (i) any earned but unpaid compensation to which the Executive is
entitled on the date of such termination, and (ii) expenses incurred by the
Executive prior to the Date of Termination reimbursable under Section 4.4.

5.7 Notice of Termination. Any termination of the Executive’s employment by
STAAR shall be communicated by written Notice of Termination to the Executive.
For purposes of this Agreement, a “Notice of Termination” shall mean a notice
that shall indicate the specific termination provision in this Agreement relied
upon and shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Executive’s employment under
the provision so indicated.

5.8 Date of Termination. “Date of Termination” shall mean (i) if the Executive’s
employment is terminated by death, the date of death, (ii) if the Executive’s
employment is terminated by reason of disability, the date of the Notice of
Termination citing the opinion of the physician referred to in Section 5.2
above, (iii) if the Executive’s employment is terminated under a discharge for
cause or discharge without cause, the date specified in the Notice of
Termination, and (iv) if the Executive’s employment is terminated voluntarily
for Good Reason or other than for Good Reason, the date specified in the Notice
of Resignation, or, if no Notice of Resignation is provided, then the date the
Executive ceased to provide services to STAAR in the reasonable judgment of the
Board, which determination shall be final and conclusive.

5.9 Severance Payment. Except as provided in Section 5.10, the “Severance
Payment” payable to the Executive shall be the continued bi-weekly payment of
the Base Salary for the following periods:



  (i)   in the case of a Discharge Without Cause, any remaining period from the
Date of Termination until the date six (6) months after delivery of Notice of
Termination, plus the longer of (A) the period from the Date of Termination to
the end of the Term and (B) one year;



  (ii)   in the case of a Voluntary Resignation for Good Reason, the longer of
(A) the period from the Date of Termination to the end of the Term and (B) one
year.

5.10 Severance Payment and Benefits Following a Change in Control.

(a) Notwithstanding Section 5.9, the “Severance Payment” payable to the
Executive shall be a lump sum payment in an amount equal to eighteen (18) months
base compensation at the rate in effect on the Termination Date (including for
such purpose at a value of $100,000 per year the equity compensation payable
under Section 3.1(b)) if the Executive’s employment terminates pursuant to a
Discharge Without Cause or a Voluntary Resignation for Good Reason within one
hundred twenty (120) days prior to or within one (1) year after a Change in
Control. In such event, STAAR agrees that all stock options, restricted stock
and other incentive compensation awards of the Executive that are outstanding at
the time of such termination and that have not previously become exercisable,
payable or free from restrictions shall immediately become exercisable, payable
or free from restrictions, as the case may be, in their entirety, and that the
exercise period of any stock option or other incentive award shall continue for
the length of the exercise period specified in the grant of the award determined
without regard to the Executive’s termination of employment. Notwithstanding any
other provisions in this Agreement to the contrary, in such event, the Executive
shall also receive Continued Benefits for a period of one (1) year following
such termination. The Executive shall also receive executive outplacement
benefits of a type and duration generally provided to executives at the
Executive’s level. Any payments made or benefits provided under this
Section 5.10 shall be in place of, and not in addition to, amounts otherwise
payable under Section 5.9.

(b) Change in Control. For purposes of this Agreement, “Change in Control” shall
mean the occurrence of any one or more of the following events:

(1) Any person, including a group as defined in Section 13(d)(3) of the Exchange
Act, but excluding Broadwood Partners, L.P. or a group of which it is a member,
becomes the beneficial owner of stock of STAAR with respect to which twenty-five
percent (25%) or more of the total number of votes for the election of the Board
may be cast;

(2) As a result of, or in connection with, any cash tender offer, exchange
offer, merger or other business combination, sale of assets or contested
election, or combination of the foregoing, persons who were directors of STAAR
just prior to such event shall cease to constitute a majority of the Board;

(3) The stockholders of STAAR shall approve an agreement providing either for a
transaction in which STAAR will cease to be an independent publicly owned
corporation or for a sale or other disposition of all or substantially all the
assets of STAAR, and such transaction is completed; or

(4) The acquisition in a single or series of related transactions, including
without limitation a tender offer or exchange offer, by any person or related
group of persons (other than STAAR or by a Company-sponsored employee benefit
plan), of beneficial ownership (within the meaning of Rule 13d-3 of the Exchange
Act) of securities possessing more than fifty percent (50%) of the total
combined voting power of STAAR’s outstanding securities.

Notwithstanding the foregoing, the formation of a holding company for STAAR in
which the stockholdings of the holding company after its formation are
substantially the same as for STAAR prior to the holding company formation does
not constitute a Change in Control for purposes of this Plan.

5.11 Termination of STAAR’s Obligations. In the event of the termination of the
Executive’s employment pursuant to this Article 5, STAAR shall have no further
obligation to pay the Executive any Base Salary, bonus or other compensation or
benefits, except as provided in this Article 5, for benefits due to the
Executive (and the Executive’s dependents), and under the terms of STAAR’s
employee benefit plans. The payments under this Agreement are in lieu of any
severance payment that the Executive might otherwise be entitled to from STAAR
under STAAR’s applicable severance pay policies. However, if by the terms of
STAAR’s applicable severance pay policies for a reduction in force, the amount
computed under the policy would be greater than the Severance Payment described
in this Agreement, then the Severance Payment shall be such greater amount.

5.12 Mitigation or Offset. The Executive shall not be required to seek other
employment or to reduce any amount payable to the Executive under Article 5 of
this Agreement, and no such amount shall be reduced on account of any
compensation received by the Executive from other employment. However, STAAR’s
obligation to pay any amount under this Agreement shall be reduced by any amount
owed by the Executive to STAAR.

5.13 Continued Benefits. “Continued Benefits” for any specified period shall
mean benefits under all of the employee benefit programs of STAAR (including,
but not limited to, group medical insurance, group dental insurance, group-term
life insurance and disability insurance) available to the Executive before any
termination in the same way and at the same level as immediately prior to the
termination at no additional cost to the Executive, except to the extent tax
rules require the inclusion of the value of such benefits in the Executive’s
income. STAAR may elect at its discretion to satisfy any obligation to pay
Continued Benefits by paying to the Executive in cash the amount that would
otherwise be paid for such benefits.

5.14 Resignation from Board. If an Executive is serving as director, the
Executive shall, (i) immediately upon the receipt of a Termination Notice under
this Section 5, or (ii) along with any notice of voluntary resignation provided
to STAAR, submit to the Board his binding and unconditional offer to resign from
his position as director. Receipt of such offer shall be a condition precedent
STAAR’s obligation to pay any amount of severance, to provide any benefits after
termination, or to any other obligation under this Agreement.

ARTICLE 6
Indemnification for Excise Taxes

If the Executive becomes entitled to receive a Severance Payment hereunder, and
such Severance Payment or any other benefits or payments (including transfers of
property, within the meaning of Section 280G of the Internal Revenue Code of
1986, as amended (the “Code”) (or any successor thereto) or the regulations
thereunder) that the Executive receives, or is to receive, pursuant to this
Agreement or any other agreement, plan or arrangement with STAAR in connection
with a Change in Control of STAAR (“Other Benefits”) shall be subject to the tax
imposed pursuant to Section 4999 of the Code (or any successor thereto) or any
comparable provision of state law (an “Excise Tax”), the following rules shall
apply:

(a) STAAR shall pay to the Executive, within 30 days after a termination subject
to Section 5.10, an additional amount (the “Gross-Up Payment”) such that the net
amount retained by the Executive, after deduction of any Excise Tax with respect
to the Severance Payments or the Other Benefits and any federal, state and local
income tax, employment tax and Excise Tax upon such Gross-Up Payment, is equal
to the amount that would have been retained by the Executive if such Excise Tax
were not applicable, as determined by the accounting firm (the “Auditors”)
serving as STAAR’s independent auditors immediately prior to the Change in
Control. It is intended that the Executive shall not suffer any loss or expense
resulting from the assessment of any Excise Tax or STAAR’s reimbursement of the
Executive for payment of any such Excise Tax.

(b) For purposes of determining whether any of the Severance Payment or Other
Benefits will be subject to an Excise Tax and the amount of such Excise Tax,
(i) any other payment or benefits received or to be received by the Executive in
connection with a Change in Control of STAAR or the Executive’s termination of
employment (whether pursuant to the terms of this Agreement or any other plan,
arrangement or agreement with STAAR, any person whose actions result in a Change
in Control or any person affiliated with STAAR or such person) shall be treated
as “parachute payments” within the meaning of Section 280G(b)(2) of the Code (or
any successor thereto), and all “excess parachute payments” within the meaning
of Section 280G(b)(1) of the Code (or any successor thereto) shall be treated as
subject to the Excise Tax, unless in the opinion of tax counsel selected by the
Auditors and acceptable to the Executive such other payments or benefits (in
whole or in part) do not constitute parachute payments, or such excess parachute
payments (in whole or in part) represent reasonable compensation for services
actually rendered within the meaning of Section 280G(b)(4) of the Code (or any
successor thereto), (ii) the amount of the Severance Payments and Other
Benefits, which shall be treated as subject to the Excise Tax shall be equal to
the lesser of (A) the total amount of the Severance Payments or Other Benefits
or (B) the amount of excess parachute payments within the meaning of
Sections 280G(b)(1) and (4) of the Code (or any successor or successors
thereto), after applying clause (i), above, and (iii) the value of any non-cash
benefits or any deferred payment or benefit shall be determined by STAAR’s
independent auditors in accordance with the principles of Sections 280G(d)(3)
and (4) of the Code (or any successor or successors thereto).

(c) For purposes of determining the amount of the Gross-Up Payment, the
Executive shall be deemed to pay federal income taxes at the highest marginal
rate of federal income taxation in the calendar year in which the Gross-Up
Payment is to be made and state and local income taxes at the highest marginal
rates of taxation in the state and locality of the Executive’s residence on the
date of the Executive’s termination, net of the maximum reduction in federal
income taxes which could be obtained from deduction of such state and local
taxes.

(d) In the event that the Excise Tax is subsequently determined to be less than
the amount taken into account hereunder at the time of the Executive’s
termination, the Executive shall repay to STAAR, at the time that the amount of
such reduction in Excise Tax is finally determined, the portion of the Gross-Up
Payment attributable to such reduction plus interest on the amount of such
repayment at the rate provided in Section 1274(b)(2)(B) of the Code (or any
successor thereto) (the “Applicable Rate”). In the event that the Excise Tax is
determined to exceed the amount taken into account hereunder at the time of such
termination (including by reason of any payment the existence or amount of which
cannot be determined at the time of the Gross-Up Payment), STAAR shall make an
additional Gross-Up Payment in respect of such excess (plus interest, determined
at the Applicable Rate, payable with respect to such excess) at the time that
the amount of such excess is finally determined.

(e) Notwithstanding the foregoing, if it shall be determined that the Executive
is entitled to a Gross-Up Payment, but that the Severance Payment would not be
subject to the Excise Tax if the Severance Payment were reduced by an amount
that is less than 10% of the Payments that would be treated as “parachute
payments” under Section 280G of the Code, then the amount payable to the
Executive under this Agreement shall be reduced (but not below zero) to the
maximum amount that could be paid to Executive without giving rise to the Excise
Tax (the “Safe Harbor Cap”), and no Gross-Up Payment shall be made to Executive.
The reduction of the amounts payable hereunder, if applicable, shall be made by
reducing any cash payments, unless an alternative method of reduction is elected
by Executive. For purposes of reducing the Payments to the Safe Harbor Cap, only
amounts payable under this Agreement (and no other Payments) shall be reduced.
If the reduction of the amounts payable hereunder would not result in a
reduction of the Payments to the Safe Harbor Cap, no amounts payable under this
Agreement shall be reduced pursuant to this provision.

ARTICLE 7
Assignment of Inventions

The Executive acknowledges that any inventions, discoveries or trade secrets,
whether patentable or not, made or found by the Executive in the scope of the
Executive’s employment with STAAR are “work for hire” and constitute property of
STAAR, and that any rights therein now held or hereafter acquired by the
Executive individually or in any capacity are hereby transferred and assigned to
STAAR. The Executive agrees to execute and deliver any confirmatory assignments,
documents or instruments of any nature necessary to carry out the intent of this
Article 7 when requested by STAAR without further compensation therefor, whether
or not the Executive is at the time employed by STAAR. Provided, however,
notwithstanding the foregoing, the Executive will not be required to assign the
Executive’s rights in any invention which qualifies fully under the provisions
of Section 2870(a) of the California Labor Code, which provides, in pertinent
part, that the requirement to assign “will not apply to any invention that the
employee developed entirely on his or her own time without using employer’s
equipment, supplies, facilities or trade secret information except for those
inventions that either:



      “(i) Relate at the time of conception or reduction to practice of the
invention to the employer’s business, or actual or demonstrably anticipated
research or development of the employer; or



      “(ii) Result from any work performed by the employee for the employer.”

The Executive understands that the Executive bears the full burden of proving to
STAAR that an invention qualifies fully under Section 2870(a). By signing this
Agreement, the Executive acknowledges receipt of a copy of this Agreement and of
written notification of the provisions of Section 2870.

ARTICLE 8
Restrictive Covenants

8.1 Confidentiality Covenant. The Executive hereby agrees that the Executive
shall not, directly or indirectly, disclose or make available to any person,
firm, corporation, association or other entity for any reason or purpose
whatsoever, any Confidential Information (as hereinafter defined). For a period
of five (5) years after the termination of this Agreement, the Executive agrees
that, upon termination of the Executive’s employment with STAAR, all
Confidential Information in the Executive’s possession that is in written or
other tangible form (together with all copies or duplicates thereof, including
computer files) shall be returned to STAAR and shall not be retained by the
Executive or furnished to any third party, in any form except as provided
herein; provided, however, that the Executive shall not be obligated to treat as
confidential, or return to STAAR copies of any Confidential Information that
(i) was publicly known at the time of disclosure to the Executive, (ii) becomes
publicly known or available thereafter other than by any means in violation of
this Agreement or any other duty owed to STAAR by any person or entity, or
(iii) is lawfully disclosed to the Executive by a third party. As used in this
Agreement, the term “Confidential Information” means information disclosed to
the Executive or known by the Executive as a consequence of or through the
Executive’s relationship with STAAR, about the products, research and
development efforts, regulatory efforts, manufacturing processes, customers,
employees, business methods, public relations methods, organization, procedures
or finances, including, without limitation, information of or relating to
customer lists, of STAAR and its affiliates.

8.2 Solicitation of Employees. The Executive hereby agrees that during the term
of the Executive’s employment and for one (1) year thereafter, the Executive
shall not, either on the Executive’s own account or jointly with or as a
manager, agent, officer, employee, consultant, partner, joint venturer, owner or
stockholder or otherwise on behalf of any other person, firm or corporation,
directly or indirectly solicit or attempt to solicit away from STAAR any of its
officers or employees or any person who, on or during the six (6) months
immediately preceding the date of such solicitation or offer, is or was an
officer or employee of STAAR, or inducing or attempt to induce an employee, a
consultant, or an independent contractor to sever or modify that person’s
relationship with STAAR; provided, however, that a general advertisement to
which an employee of STAAR responds shall in no event be deemed to result in a
breach of this Section 8.2.

8.3 Unfair Competition. The Executive acknowledges that the information listed
in Section 8.1 above, as well as other information regarding STAAR’s customers
and business, is confidential and constitutes trade secret, commercially
sensitive, and proprietary information. While employed by STAAR, and following
separation of employment from STAAR, Executive will not, directly or indirectly,
use this or any other trade secret information to solicit any of STAAR’s
customers or use STAAR’s trade secret information to negotiate with any of
STAAR’s customers, or to disrupt, damage, impair, or interfere with STAAR’s
business in any manner, including, without limitation, by disrupting its
relationships with customers, agents, representatives, vendors, or otherwise.
Executive acknowledges that STAAR’s business is international in scope and,
consequently, the restriction on the Executive’s use of trade secrets shall
apply without regard to geography. Subject to the limitations noted herein, the
Executive is not, however, restricted from being employed by or engaged in any
type of business following the termination of the Executive’s employment
relationship with STAAR.

8.4 Enforcement.

(a) STAAR and the Executive intend that the provisions of this Article 8 shall
be fully enforceable as set forth herein. To the extent that any court of
competent jurisdiction finds that any such provision is enforceable by reason of
its duration or scope, STAAR and the Executive agree that it shall be enforced
insofar as it may be enforced within the limits of the law of that jurisdiction,
but that the Agreement as a whole shall be unaffected elsewhere.

(b) The Executive agrees that it would be difficult to compensate STAAR fully
for damages for any violation of the provisions of this Agreement, including,
without limitation, the provisions of this Article 8. Accordingly, the Executive
specifically agrees that STAAR and its successors and assigns shall be entitled
to temporary and permanent injunctive relief to enforce the provisions of this
Agreement. This provision with respect to injunctive relief shall not, however,
diminish the right of STAAR to claim and recover damages in addition to
injunctive relief.

(c) If the Executive breaches any provision of Article 8, the rights of the
Executive (or the Executive’s estate) to a benefit under the Agreement, and the
rights of a surviving spouse or any other person to a benefit under the
Agreement, shall be forfeited, unless the Board determines that such activity is
not detrimental to the best interests of STAAR and its affiliates. Such
forfeiture shall be in addition to any other remedy of STAAR under the Agreement
or at law and in equity with respect to such breach. However, if the Executive
ceases such activity and notifies the Board of this action, the Executive’s (or
the Executive’s estate’s) right to receive a benefit, and any right of a
surviving spouse or any other person to a benefit, may be restored within sixty
(60) days of said notification, unless the Board in its sole discretion
determines that the prior activity has caused serious injury to STAAR and its
affiliates, which determination shall be final and conclusive.

ARTICLE 9
General Provisions

9.1 Release of Claims. Notwithstanding anything else in this Agreement, the
delivery by the executive of a general release of claims, both known and
unknown, in the form required by STAAR shall be a condition precedent to any
obligation of STAAR to provide any payments or other benefits pursuant to
Article 5, and the Executive acknowledges that any such payments will be made or
benefits will be given in consideration of such a release. If applicable law
imposes any non-waivable waiting period or revocation right on the effectiveness
of such a release, the condition described in the preceding sentence shall not
be deemed satisfied until the expiration of such waiting period or revocation
right.

9.2 Entire Agreement and Modification. This Agreement, together with any
indemnification agreements or equity award agreements entered into prior to or
contemporaneously with this Agreement, constitutes the entire agreement between
the parties relating to the employment of the Executive by STAAR, and there are
no representations, warranties or commitments, other than those set forth
herein, that relate to such subject matter. This Agreement may be amended or
modified only by an instrument in writing executed by all of the parties hereto.

9.3 Successors.

(a) This Agreement is personal to the Executive, and without the prior written
consent of STAAR shall not be assignable by the Executive other than by will or
the laws of descent and distribution. This Agreement shall inure to the benefit
of and be enforceable by the Executive’s legal representatives.

(b) The rights and obligations of STAAR under this Agreement shall inure to the
benefit of and shall be binding upon the successors and assigns of STAAR.

9.4 No Waiver. No waiver, by conduct or otherwise, by any party of any term,
provision, or condition of this Agreement, shall be deemed or construed as a
further or continuing waiver of any such term, provision, or condition nor as a
waiver of a similar or dissimilar condition or provision at the same time or at
any prior or subsequent time.

9.5 Remedies Not Exclusive. No remedy conferred by any of the specific
provisions of this Agreement is intended to be exclusive of any other remedy,
except as expressly provided in this Agreement, and each and every remedy shall
be cumulative and shall be in addition to every other remedy given hereunder or
now or hereafter existing in law or in equity or by statute or otherwise. No
failure by any party to exercise, and no delay in exercising, any rights shall
be construed or deemed to be a waiver thereof, nor shall any single or partial
exercise by any party preclude any other or future exercise thereof or the
exercise of any other right.

9.6 Notices. Any notice or communications required or permitted to be given to
the parties hereto shall be delivered personally, sent via facsimile or via an
overnight courier service or be sent by United States registered or certified
mail, postage prepaid and return receipt requested, and addressed or delivered
as follows, or as such other addresses the party addressed may have substituted
by notice pursuant to this Section:

(a) If to STAAR:

STAAR Surgical Company

1911 Walker Ave.

Monrovia, CA 91016

Facsimile: 626-358-3049

Attention: Chief Executive Officer

(b) If to the Executive:

Such notices or communications shall be deemed given upon delivery or, if
earlier, one (1) day after being sent by overnight courier or three (3) days
after being mailed by registered or certified mail, as provided above.

9.7 Governing Law. This Agreement is made and entered into in the State of
California, and shall be governed by the laws of California, without giving
effect to the principles of conflict of laws thereof.

9.8 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which shall together
constitute one Agreement.

9.9 Headings. The headings of this Agreement are inserted for convenience and do
not constitute a part hereof.

9.10 Severability. In case any one or more of the provisions contained in this
Agreement (or any portion thereof) shall for any reason be held to be invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision of this Agreement (or the
remainder of such provision if a portion is held invalid, illegal or
unenforceable), but this Agreement shall be construed as if such invalid,
illegal or unenforceable provision (or portion thereof) had never been contained
herein and there shall be deemed substituted for such invalid, illegal or
unenforceable provision such other provision as will most nearly accomplish the
intent of the parties to the extent permitted by the applicable law. In case
this Agreement, or any one or more of the provisions hereof, shall be held to be
invalid, illegal or unenforceable within any governmental jurisdiction or
subdivision thereof, this Agreement or any such provision thereof shall not as a
consequence thereof be deemed to be invalid, illegal or unenforceable in any
other governmental jurisdiction or subdivision thereof.

9.11 Survival. The Executive’s obligations under Articles 7 and 8 shall survive
the termination of Executive’s employment and the termination of this Agreement.

9.12 Dispute Resolution.

(a) Arbitration. Executive and STAAR agree that any and all disputes, claims or
controversies arising out of or related to this Agreement, the employment
relationship between the parties, the termination of this Agreement or the
termination of the employment relationship, that are not resolved by the
parties’ mutual agreement shall be resolved by final and binding arbitration by
a neutral arbitrator, subject to and consistent with applicable law. Arbitration
shall be the exclusive means of resolving the claim, dispute or controversy
regardless of whether it is based in tort, contract, statute, equity or other
laws. The Executive and STAAR agree that this agreement to arbitrate is subject
to and enforceable under the provisions of the Federal Arbitration Act (the
“FAA”), 9 U.S.C. § 1, et seq., and to the extent it does not interfere with the
enforceability of this agreement to arbitrate, the California

Arbitration Act (the “CAA”), Cal. Code Civ. Proc. § 1280, et seq. This agreement
to arbitrate shall be mutually binding on all parties.

(b) The Arbitration shall be conducted in accordance with the applicable rules
of JAMS, or another arbitration service mutually agreed to by the parties. The
arbitration will be held in Los Angeles, California.

9.13 Attorneys’ Fees. If any legal action or other proceeding is brought for the
enforcement of the Agreement, or because of an alleged dispute, breach or
default in connection with any of the provisions of the Agreement, the
successful or prevailing party shall be entitled to recover attorneys’ fees and
other expenses and costs incurred in that action or proceeding, in addition to
any other relief that may be granted.

9.14 Executive’s Acknowledgment. the Executive acknowledges (a) that the
Executive has consulted with or has had the opportunity to consult with
independent counsel of the Executive’s own choice concerning this Agreement and
has been advised to do so by STAAR, and (b) that the Executive has read and
understands the Agreement, is fully aware of its legal effect, and has entered
into it freely based on the Executive’s own judgment.

The next page is the signature page.

1

IN WITNESS WHEREOF, the parties have executed this Executive Employment
Agreement as of the date first above written.

      STAAR Surgical Company

By:
  /s/Don Bailey
 
   

          Don Bailey     Chairman     EXECUTIVE     By: /s/ Barry G. Caldwell



    Barry G. Caldwell

2